     Case 1:19-cv-00148-DAD-SAB Document 80 Filed 07/23/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    BINH CUONG TRAN,                                 Case No. 1:19-cv-00148-DAD-SAB (PC)
12                        Plaintiff,                   AMENDED DISCOVERY AND
                                                       SCHEDULING ORDER
13           v.
14    S. SMITH, et al.,
15                        Defendants.
16

17          Plaintiff Binh Cuong Tran is a state prisoner proceeding pro se in this civil rights action

18   pursuant to 42 U.S.C. § 1983.

19          On March 10, 2021, the Court granted in part and denied in part Plaintiff’s motion to

20   amend the complaint. (ECF No. 49.) The Court granted Plaintiff’s motion to add an Eighth

21   Amendment claim against Defendants Brown and Garcia. On May 26, 2021, the Court granted in

22   part and denied in part Defendants’ motion to strike Plaintiff’s first amended complaint. (ECF

23   No. 68.) On June 4, 2021, the Court granted Defendants’ request for an extension of time to file a

24   response to the first amended complaint. (ECF No. 74.)

25          On July 22, 2021, Defendants filed an answer to the third amended complaint.

26   Accordingly, this action now proceeds on Plaintiff’s first amended complaint against Defendants

27   Munsel, Jericoff, Brown, and Garcia, for deliberate indifference in violation of the Eighth

28   Amendment.
                                                       1
     Case 1:19-cv-00148-DAD-SAB Document 80 Filed 07/23/21 Page 2 of 2


 1            In light of additional Defendants, the Court issues an amended discovery and scheduling

 2   order. Accordingly, it is HEREBY ORDERED that:

 3            1.      Exhaustion Motion Filing Deadline: September 30, 2021

 4            2.      Deadline to Amend Pleadings: November 30, 2021

 5            3.      Discovery Deadline: January 31, 2022

 6            4.      Dispositive Motion Deadline: March 31, 2022

 7            5.      All other substantive provisions of the Court’s July 29, 2020 remain in effect.

 8
     IT IS SO ORDERED.
 9

10   Dated:        July 23, 2021
                                                         UNITED STATES MAGISTRATE JUDGE
11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         2
